EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This   Employment   Agreement   ("Agreement")   is   made   and   entered   into
  on   this   5th   day   of

December  , 2012 by and between Abakan Inc., of 2665 Bayshore Drive, Suite 450,
Miami, Florida 33133

USA (the "Company"), and David G. Charbonneau (hereinafter, the "Executive").

W I T N E S S E T H:

WHEREAS, the Executive is to be employed as Chief Financial Officer and
Principal Accounting

Officer of the Company.

WHEREAS,  the  Executive  possesses  intimate  knowledge  of  the  business  and
 affairs  of  the

Company, its policies, methods and personnel;

WHEREAS, the Board of Directors of the Company recognizes that the Executive
will contribute

to  the  growth  and  success  of  the  Company,  and  desires  to  assure  the
 Company  of  the  Executive's

continued employment and to compensate him therefor;

WHEREAS,  the  Board  has  determined  that  this  Agreement  will  reinforce
 and  encourage  the

Executive's continued attention and dedication to the Company;

WHEREAS,  the Executive is  willing to make  his  services available to the
 Company on  the terms

and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and

for   other   good   and   valuable   consideration,   the   receipt   and
  sufficiency   of   which   are   mutually

acknowledged, the Company and the Executive hereby agree as follows:

1.     Definitions.

When used in this Agreement, the following terms shall have the following
meanings:



(a)

“Accrued Obligations” means:



(i)

all  accrued  but  unpaid  Base  Salary  through  the  end  of  the  Term  of

Employment;



(ii)

any   unpaid   or   un-reimbursed   expenses   incurred   in   accordance   with

Company policy, including amounts due under  Article 5(a)  hereof, to the extent
incurred during the Term

of Employment; and



(iii)

those  vested  benefits  provided  under  the  Company’s  employee  benefit

plans,   stock   options   plans,   deferred   compensation   plans,   programs
  or   arrangements   in   which   the

Executive participates, in accordance with the terms thereof.



(iv)

any   earned   unpaid   Bonus   or   Retention   Award   in   respect   to   any

completed fiscal year that has ended on or prior to the end of the Term of
Employment; and



Page 1

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(v)

rights  to  indemnification  by  virtue  of  the  Executive’s  position  as  an

officer  or  director  of  the  Company  or  its  subsidiaries  and  the
 benefits  under  any  directors’  and  officers’

liability insurance policy maintained by the Company, in accordance with its
terms thereof.



(b)

“Affiliate”  means  any  entity  that  controls,  is  controlled  by,  or  is
 under  common

control with, the Company.



(c)

“Base  Salary”  means  the  salary  provided  for  in  Article   4(a)  hereof
 or  any

increased salary granted to Executive pursuant to Article 4(a) hereof.



(d)

“Beneficial  Ownership”  shall  have  the  meaning  ascribed  to  such  term  in
 Rule

13d-3 promulgated under the Securities Exchange Act of 1934, as amended.



(e)

“Board” means the Board of Directors of the Company.



(f)

“Bonus”  means  any  bonus  payable  to  the  Executive  pursuant  to  Article
 4(b)

hereof.



(g)

“Bonus   Period”   means   the   period   for   which   a   Bonus   is
  payable.     Unless

otherwise specified by the Board, the Bonus Period shall be the fiscal year of
the Company.



(h)

“Cause” means:



(i)

a  conviction  of  the  Executive,  or  a  plea  of  nolo  contendere,  to  a
 felony

involving moral turpitude; or



(ii)

willful  misconduct  or  gross  negligence  by  the  Executive  resulting,  in

either case, in material economic harm to the Company or any Related Entities;
or



(iii)

a  willful  continued  failure  by  the  Executive  to  carry  out  the
 reasonable

and lawful directions of the Board; or



(iv)

fraud,  embezzlement,  theft  or  dishonesty  of  a  material  nature  by  the

Executive  against  the  Company  or  any  Affiliate  or  Related  Entity,  or
 a  willful  material  violation  by  the

Executive  of  a  policy  or  procedure  of  the  Company  or  any  Affiliate
 or  Related  Entity,  resulting,  in  any

case, in material economic harm to the Company or any Affiliate or Related
Entity; or



(v)

Executive’s  failure  to  fulfill  those  functions  currently  fulfilled  by  a

consultant  in  respect  to  the  preparation  and  compilation  of  quarterly
 and  annual  financial  statements  and

notes  on  or  before  the  preparation  of  the  Company’s  Form  10-Q  for
 the  period  ended  February  29,  2013;

or  commencing  on  February  29,  2013,  the  Company’s  quarterly  and  annual
 statements  requiring  more

than  two  extensions  on  Form  12b-25  over  any  rolling  three  (3)  year
 period  if  the  Executive’s  conduct

directly caused the need for such extensions; or



(vi)

a willful material breach by the Executive of this Agreement.

An act or failure to act shall not be “willful” if (i) done by the Executive in
good faith or (ii) the Executive

reasonably believed  that  such  action  or  inaction  was  in  the  best
 interests  of  the  Company and  the  Related

Entities.



Page 2

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(i)

“Change in Control” means:



(i)

The  acquisition  by  any  Person  of  Beneficial  Ownership  of  more  than

fifty  percent  (50%)  of   the  then  outstanding  shares  of  common  stock
 of  the  Company  (the  “Outstanding

Company  Common  Stock”)  (the  foregoing  Beneficial  Ownership  hereinafter
 being  referred  to  as  a

"Controlling  Interest");  provided,  however,  that  for  purposes  of  this
 definition,  the  following  acquisitions

shall  not  constitute  or  result  in  a  Change  of  Control:  (v)  any
 acquisition  directly  from  the  Company;  (w)

any  acquisition  by  the  Company;  (x)  any  acquisition  by  any  person
 that  as  of  the  Commencement  Date

owns Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or

related  trust)  sponsored  or  maintained  by  the  Company  or  any
 subsidiary  of  the  Company;  or  (z)  any

acquisition  by  any  corporation  pursuant  to  a  transaction  which  complies
 with  clauses  (A),  (B)  and  (C)  of

subsection (iii) below; or



(ii)

During any period of two (2) consecutive years (not including any period

prior  to the Commencement  Date) individuals who constitute the Board on the
Commencement  Date (the

“Incumbent  Board”)  cease  for  any  reason  to  constitute  at  least  a
 majority  of  the  Board;  provided,

however, that any individual  becoming a director  subsequent  to the
Commencement  Date whose election,

or  nomination  for  election  by  the  Company’s  shareholders,  was  approved
 by  a  vote  of  at  least  a  majority

of  the  directors then  comprising the  Incumbent  Board shall  be  considered
 as though  such  individual  were

a  member  of  the  Incumbent  Board,  but  excluding,  for  this  purpose,  any
 such  individual  whose  initial

assumption  of  office  occurs  as  a  result  of  an  actual  or  threatened
 election  contest  with  respect  to  the

election  or  removal  of  directors  or  other  actual  or  threatened
 solicitation  of  proxies  or  consents  by  or  on

behalf of a Person other than the Board; or



(iii)

Consummation  of  a  reorganization,  merger,  statutory  share  exchange  or

consolidation  or  similar  corporate  transaction  involving  the  Company  or
 any  of  its  subsidiaries,  a  sale  or

other  disposition  of  all  or  substantially  all  of  the  assets  of  the
 Company,  or  the  acquisition  of  assets  or

stock  of  another  entity  by  the  Company  or  any  of  its  subsidiaries
 (each  a  “Business  Combination”),  in

each case, unless, following such Business Combination, (A)  all or
substantially all of the individuals and

entities  who  were  the  Beneficial  Owners,  respectively,  of  the
 Outstanding  Company  Common  Stock  and

Outstanding  Company  Voting  Securities  immediately  prior  to  such  Business
 Combination  beneficially

own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock

and  the  combined  voting  power  of  the  then  outstanding  voting
 securities  entitled  to  vote  generally  in  the

election  of  directors,  as  the  case  may  be,  of  the  corporation
 resulting  from  such  Business  Combination

(including,  without  limitation,  a  corporation  which  as  a  result  of
 such  transaction  owns  the  Company  or

all  or  substantially  all  of  the  Company’s  assets  either  directly  or
 through  one  or  more  subsidiaries)  in

substantially the same proportions as their ownership, immediately prior to such
Business Combination of

the  Outstanding  Company  Common  Stock  and  Outstanding  Company  Voting
 Securities,  as  the  case  may

be,  (B)  no  Person  (excluding  any  employee  benefit  plan  (or  related
 trust)  of  the  Company  or  such

corporation  resulting  from  such  Business  Combination  beneficially  owns,
 directly  or  indirectly,  twenty

percent  (20%)  or  more  of,  respectively,  the  then  outstanding  shares  of
 common  stock  of  the  corporation

resulting  from  such  Business  Combination  or  any  Person  that  as  of  the
 Commencement  Date  owns

Beneficial  Ownership  of  a  Controlling  Interest  beneficially  owns,
 directly  or  indirectly,  more  than  fifty

percent  (50%)  of  the  then  outstanding  shares  of  common  stock  of  the
 corporation  resulting  from  such

Business  Combination  or  the  combined  voting  power  of  the  then
 outstanding  voting  securities  of  such

corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at

least  a majority of  the members of the Board of  Directors of  the corporation
resulting from such Business

Combination were  members  of  the  Incumbent  Board at  the time  of  the
 execution of  the initial  agreement,

or of the action of the Board, providing for such Business Combination; or



Page 3

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(iv)

approval  by  the  shareholders  of  the  Company  of  a  complete  liquidation

or dissolution of the Company.



(j)

“COBRA”   means   the   Consolidated   Omnibus   Budget   Reconciliation   Act
  of

1985, as amended from time to time.



(k)

“Code” means the Internal Revenue Code of 1986, as amended.



(l)

“Commencement Date” means December 10, 2012.



(m)

“Common  Stock”  means  the  common  stock  of  the  Company,  par  value
 $0.0001

per share.



(n)

“Competitive  Activity”  means  an  activity  that  is  in  material  or  direct
 competition

with  the  Company  in  any  of  the  States  within  the  United  States,  or
 countries  within  the  world,  in  which

the  Company  conducts  business  with  respect  to  a  business  in  which  the
 Company  engaged  while  the

Executive was employed by the Company.



(o)

“Confidential  Information”  means  all  trade  secrets  and  information
 disclosed  to

the  Executive  or  known  by  the  Executive  as  a  consequence  of  or
 through  the  unique  position  of  his

employment  with  the  Company  or  any  Related  Entity  (including
 information  conceived,  originated,

discovered  or  developed  by  the  Executive  and  information  acquired  by
 the  Company  or  any  Related

Entity  from  others)  prior  to  or  after  the  date  hereof,  and  not
 generally  or  publicly  known  (other  than  as  a

result  of  unauthorized  disclosure  by  the  Executive),  about  the  Company
 or  any  Related  Entity  or  its

business.



(p)

“Deferred  Compensation”  means  any  accrual  of  compensation  pursuant  to  a

Related Entity’s Non-qualified Defined Contribution Plan.



(q)

“Disability”  means  the  Executive’s  inability,  or  failure,  to  perform
 the  essential

functions  of  his  position,  with  or  without  reasonable  accommodation,
 for  any  period  of  three  months  or

more  in  any  12  month  period,  by  reason  of  any  medically  determinable
 physical  or  mental  impairment

which can be expected to result in death or can be expected to last for a
continuous period of not less than

12 months.



(r)

“Equity Awards” means any stock options, restricted stock, restricted stock
units,

stock  appreciation  rights,  phantom  stock  or  other  equity  based  awards
 granted  by  the  Company  or  any  of

its Affiliates to the Executive.



(s)

“Excise  Tax”  means  any  excise  tax  imposed  by  Section  4999  of  the
 Code,

together  with  any  interest  and  penalties  imposed  with  respect  thereto,
 or  any  interest  or  penalties  are

incurred by the Executive with respect to any such excise tax.



(t)

“Expiration  Date”  means  the  date  on  which the Term  of  Employment,
 including

any renewals thereof under Article 3(b), shall expire.



Page 4

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(u)

“Good Reason” means:



(i)

the assignment to the Executive of any duties inconsistent in any material

respect with the Executive's position (including status, titles and reporting
requirements), authority, duties

or responsibilities as contemplated by Article 2(b) of this Agreement, or any
other action by the Company

that  results  in  a  material  diminution  in  such  position,  authority,
 duties  or  responsibilities,  excluding  for

this  purpose  an isolated,   insubstantial  and inadvertent  action  not  taken
 in  bad  faith  which  is  remedied  by

the Company promptly after receipt of notice thereof given by the Executive;



(ii)

any  material  failure  by  the  Company  to  comply  with  any  of  the
 material

provisions of  this Agreement, other than an isolated, insubstantial  and
inadvertent  failure not  occurring in

bad   faith  that   is  remedied   by  the   Company  promptly  after   receipt
  of   notice   thereof   given   by  the

Executive;



(iii)

any  instruction  by  the  Company  to  act  in  any  manner  that  is  unlawful
 or

contrary   to   Securities   and   Exchange   Commission   rules   and
  regulations,   other   than   an   isolated,

insubstantial  or  inadvertent  instruction  not  given  in  bad  faith  that
 is  remedied  by  the  Company  promptly

after receipt of notice thereof given by the Executive; and



(iv)

any  termination  by  the  Company  of  the  Executive’s  employment  other

than for Cause pursuant to Article 6(b), or by reason of the Executive’s
Disability pursuant to Article 6(c)

of this Agreement, prior to the Expiration Date



(v)

“Group”  shall  have  the  meaning  ascribed  to  such  term  in  Section  13(d)
 of  the

Securities Exchange Act of 1934.



(w)

“Initial Term” means December 10, 2012 to December 31, 2015.



(x)

“Non-qualified   Defined   Contribution   Plan”   means   the   2012
  Non-Qualified

Contribution  Plan  adopted  by  the  board  of  directors  of  a  Related
 Entity,  as  amended  from  time  to  time,

and any successor thereto.



(y)

“Person”  shall  have  the  meaning  ascribed  to  such  term  in  Section
 3(a)(9)  of  the

Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d) thereof.



(z)

“Related    Entity”    means    any    subsidiary,    and    any    business,
   corporation,

partnership,  limited  liability  company  or  other  entity  designated  by
 Board  in  which  the  Company  or  a

subsidiary holds a substantial ownership interest.



(aa)

“Restricted   Period”   shall   be   the   Term   of   Employment   and   if
  the   Term   of

Employment  is  terminated  for  any  reason  other  than  by  the  Company  for
 Cause  or  by  the  Executive  for

Good   Reason,   the   eighteen   (18)   month   period   immediately
  following   termination   of   the   Term   of

Employment.    Notwithstanding  the  foregoing,  the  Restricted  Period  shall
 end  in  the  event  that  (i)  the

Company  fails  to  make  any  payments  or  provide  any  Benefits  required
 by  Article  6  hereof  with  15  days

of  written  notice  from  the  Executive  of  such  failure  or  (ii)  the
 Company  no  longer  has  the  rights  to  the

confidential information.



Page 5

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(bb)

“Severance  Amount”  shall  be  in  the  event  of  termination  of  the
 Executive’s

employment  by the  Company without  Cause,  or  by the  Executive  with  Good
 Reason,  an  amount  equal  to

the following based on when the Termination Date occurs after the Commencement
Date: a) 0-12 months

-$100,000,  b)  13-24  months  -  $150,000  and  c)  over  24  months  -
$200,000.  The  total  amount  shall  be  due

within one month of the effective date of the Termination Date, a minimum of
$100,000 which is payable

in cash and the remainder up to an aggregate of $100,000 is payable in shares of
the Company’s Common

Stock.



(cc)

“Severance  Term”  means  the  one  (1)  year  period  following  the
 Termination

Date.



(dd)

“Stock  Option”  means  a  right  granted  to  the  Executive  under  Article
 5(d)  hereof

to purchase Common Stock under the Company’s Stock Option Plan.



(ee)

“Stock  Option  Plan”  means  the  2009  Stock  Option  Plan  Directors  adopted
 by

the Company on December 14, 2009, as amended from time to time, and any
successor plan thereto.



(ff)

“Term  of  Employment”  means  the  period  during  which  the  Executive  shall
 be

employed by the Company pursuant to the terms of this Agreement.



(gg)

“Termination Date” means the date on which Executive’s employment ends.



2.

Employment.



(a)

Employment and Term.

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to

serve the Company during the Term of Employment on the terms and conditions set
forth herein.



(b)

Duties of Executive.

During  the  Term  of  Employment,  the  Executive  shall  be  employed  and
 serve  as  Chief

Financial  Officer  and  Principal  Accounting  Officer  of  the  Company,  and
 shall  have  such  duties  typically

associated  with  such  title,  including,  without  limitation,  coordinating
 the  day  to  day  management  of  the

Company   with   its   Chief   Executive   Officer,   responsibility   for   the
  compilation   and   review   of   the

Company’s  quarterly  and  annual  financial  statements  and  reporting  to
 the  Chief  Executive,  Board,  and

audit committee as necessary. The Executive shall faithfully and diligently
perform all services as may be

reasonably  assigned  to  him  for  his  position  by  the  Board  of  the
 Company,  and  shall  exercise  such  power

and  authority  as  may  from  time  to  time  be  delegated  to  him  by  the
 Board. The  Executive  shall  devote  no

less  than  100%  of  his  business  time,  attention  and  efforts  to  the
 performance  of  his  duties  under  this

Agreement,  render  such  services  to  the  best  of  his  ability,  and  use
 his  reasonable  best  efforts  to  promote

the  interests  of  the  Company.   The  Executive  shall  not  engage  in  any
 other  business  or  occupation,  other

than  as  declared  and  existing  at  the  Commencement  Date  during  the
 Term  of  Employment,  including,

without  limitation,  any  activity  that  (i)  conflicts  with  the  interests
 of  the  Company  or  its  subsidiaries,  (ii)

interferes  with  the  proper  and  efficient  performance  of  his  duties for
 the  Company,  or  (iii)  interferes  with

the  exercise  of  his  judgment  in  the  Company’s  best  interests  and
 shall  cease  any  other  business  or

occupation   so   disclosed   or   existing   at   the   Commencement   Date
  no   later   than   January   31,   2013.

Notwithstanding  the  foregoing  or  any  other  provision  of  this  Agreement,
 it  shall  not  be  a  breach  or

violation  of  this  Agreement  for  the  Executive  to  (x)  serve  on  civic
 or  charitable  boards  or  committees,  or

(y)  deliver  lectures,  or  fulfill  speaking  engagements,  (z)  advise
 companies,  so  long  as  such  activities  do

not  interfere  with  or  detract  from  the  performance  of  the  Executive’s
 responsibilities  to  the  Company  in

accordance with this Agreement.



Page 6

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





3.

Term.



(a)

Initial Term.

The  initial  Term  of  Employment  under  this  Agreement,  and  the
 employment  of  the

Executive  hereunder,  shall  commence  on  the  Commencement  Date  and  shall
 expire  on  December  31,

2015, unless sooner terminated in accordance with Article 6 hereof.



(b)

Renewal Terms.

At  the  end  of  the  Initial  Term,  the  Term  of  Employment  automatically
 shall  renew  for

two  (2)  successive  one  (1)  year  terms  (subject  to  earlier  termination
 as  provided  in  Section  6  hereof),

unless the Company or  the Executive delivers written notice to the other  at
 least  three (3)  months prior  to

the Expiration Date of its or his election not to renew the Term of Employment.



4.

Compensation.



(a)

Base Salary.

The  Executive  shall  earn  a  Base  Salary  at  the  annual  rate  of
 $192,000  ($16,000  per  month)  during  the

Term  of  Employment,  with  such  Base  Salary  payable  in  installments
 consistent  with  the  Company's

normal  payroll  schedule,  subject  to  applicable  withholding  and  other
 taxes.  Until  Executive  completes  a

detailed financial projection model which can be utilized by Company for credit
and external funding, the

Company  shall  pay  in  cash  $12,000  per  month  of  the  Base  Salary.  The
 difference  of  $4,000  per  month

shall  accrue  and  be  payable  upon  the  completion  of  the  above
 mentioned  model.  Upon  the  accrual  being

paid,  the  full  Base  Salary  shall  be  remitted  on  a  normal  payroll
 schedule.  The  Base  Salary  shall  increase

to  $18,000  per  month,  without  Board  approval,  upon  the  Company
 completing  an  accumulative  debt  or

equity  financing,  not  including  any  amounts  raised  by  a  Related
 Entity,  of  no  less  than  $20,000,000.  The

Base  Salary  shall  be  reviewed,  at  least  annually,  for  merit  increases
 and  may,  by  action  and  in  the

discretion  of  the  Compensation  Committee  of  the  Board,  be  increased  at
 any  time  or  from  time  to  time,

but  may  not  be  decreased  from  the  then  current  Base  Salary.  Once  the
 Company  has  achieved  annual

revenues  of  no  less  than  $50,000,000  it  is  agreed  that  the  Executive
 may  request  that  the  Compensation

Committee   retain   a   firm   specializing   in   corporate   compensation
  to   make   Base   Salary   and   Bonus

recommendations  in  the  specific  case  of  the  Executive  and  that  the
 Compensation  Committee  will  act  on

such recommendations.



(b)

Bonuses.



(i)

The   Executive   shall   receive   such   additional   bonuses,   if   any,
  as   the

Compensation Committee and the Board of Directors may in its sole and absolute
discretion determine.



(ii)

Any  Bonus  payable  pursuant  to  this  Article  4(b)  shall  be  paid  by  the

Company to the Executive within 2 ½ months after the end of the Bonus Period for
which it is payable.



(c)

Deferred Compensation

The  Executive  shall  earn  such  deferred  compensation,  if  any,  in  an
 amount  to  be  contributed  by  the

Company  at  20%  percent  of  the  then  current  Base  Salary,  pursuant  to
 a  Related  Entity’s  Non-Qualified

Defined Contribution Plan and shall be vested according to the schedule below:



Page 7

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------

     Less than two years subsequent to the Commencement Date – 0%

     More than two years subsequent to the Commencement Date – 20%

     More than three years subsequent to the Commencement Date – 40%

     More than four years subsequent to the Commencement Date – 70%

     Five years subsequent to the Commencement Date – 100%



(d)

Stock Options.



(i)

The  Executive  shall  be  granted  125,000  Stock Options,  from the  Abakan

Inc.  2009  Stock  Option  Plan,  at  an  exercise  price  of  $2.61  per
 share,  which  Stock  Options  shall  vest  as

follows:  41,667  options  on  December  9,  2013,  41,666  options  on
 December  9,  2014,  and  41,666  options

on December 9, 2015, subject to the terms and conditions of the Stock Option
Agreement (attached hereto

as Appendix A) subject to all terms and conditions of the Stock Option Plan and
all rules or regulations of

the  Securities  and  Exchange  Commission  applicable  thereto.   Future  stock
 option  grants,  and  the  terms

and  conditions  thereof,  shall  be  determined  by  the  Compensation
 Committee  and  the  Board  of  Directors,

or  by  the  Board  in  its  discretion  and  pursuant  to  the  Stock  Option
 Plan  or  the  plan  or  arrangement

pursuant to which they are granted.



(ii)

Notwithstanding  Executive’s  resignation  as  a  Director  and  concomitant

with  assuming  the  position  as  Executive  with  the  Company,  the
 Executive  shall  retain  those  Stock

Options granted on June 15, 2012 in connection with the Board of  Directors
Compensation Agreement  of

even  date   which  Stock  Options  shall  continue  to  vest  according  to
 said  Stock  Option  Agreement  subject

to  all  terms  and  conditions  of  the  Stock  Option  Plan  and  all  rules
 or  regulations  of  the  Securities  and

Exchange Commission applicable thereto.



(e)

Retention Award

The  Executive  shall  earn  a  Retention  Award  due  and  payable  within  30
 days  of  each  annual  anniversary

over the Term of Employment equal to $20,000 in the Company’s Common Stock
valued as of the date of

each anniversary.



5.

Expense Reimbursement and Other Benefits



(a)

Reimbursement of Expenses.

Upon  the  submission  of  proper  substantiation  by the  Executive,  and
 subject  to  such  rules

and  guidelines  as  the  Company  may  from  time  to  time  adopt  with
 respect  to  the  reimbursement  of

expenses  of  executive  personnel,  the  Company  shall  reimburse  the
 Executive  for  all  reasonable  expenses

actually  paid  or  incurred  by  the  Executive  in  the  course  of  and
 pursuant  to  the  business  of  the  Company.

Executive shall  be reimbursed for  continuing education classes relating to
accounting, up to $4,500 in the

first  year  and $1,500 per year  thereafter  during the Term of  Employment.
  The Executive shall account to

the  Company  in  writing  for  all  expenses  for  which  reimbursement  is
 sought  and  shall  supply  to  the

Company   copies   of   all   relevant   invoices,   receipts   or   other
  evidence   reasonably   requested   by   the

Company.



Page 8

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(b)

Compensation/Benefit Programs.



(i)

During   the   Term   of   Employment,   the   Executive   shall   be   entitled
  to

participate  in  all  medical,  dental,  hospitalization,  accidental  death
 and  dismemberment,  disability,  travel

and  life  insurance  plans,  and  any  and  all  other  plans  as  are
 presently  and  hereinafter  offered  by  the

Company  or  a  Related  Entity  to  its  executive  personnel,  including
 savings,  pension,  profit-sharing  and

deferred  compensation  plans,  subject  to  the  general  eligibility  and
 participation  provisions  set  forth  in

such  plans.  During  the  Term  of  Employment  the  Company  shall  provide
 through  a  Related  Entity  health

insurance,  which  shall  include  medical,  dental,  vision  and  prescription
 coverage  for  Executive  and  his

immediate family on the terms and conditions of  the Related Entity’s existing
health insurance. However,

in  the  event  the  Company  is  not  able  to  enroll  Executive  in  the
 Company’s  benefit  plans  as  outlined  in

this  paragraph,  Company  shall  reimburse  to  Executive  the  cost  of
 obtaining  such  benefits  through  an

individual  medical  and dental  family plan  as  reasonably selected  by
Executive  to the  extent  that  said  cost

to the Company is no more than $1,400 per month over the Term of Employment.

(ii)      During  the  Term  of  Employment  and,  if  applicable  on  the
 Termination

Date,  until  the  expiration  of  the  Severance  Term,  the  Company  or
 Related  Entity  shall  also  provide  term

life insurance up to $500,000 payable to Executive’s designee; if such plan
requires medical underwriting

Executive  agrees  to  comply  with  the  insurance  carriers  underwriting
 guidelines  in  order  to  obtain  the

benefit.  Unless  Executive  qualifies  at  the  Standard  Health  Risk  Class
 or  better  then  neither  the  Company

nor the Related Entity shall be liable to provide said life insurance benefit.

(iii)     During  the  Term  of  Employment  and,  if  applicable  on  the
 Termination

Date,   until   the   expiration   of   the   Severance   Term,   the   Company
  or   Related   Entity   shall   make   all

reasonable  efforts  to  provide  an  industry standard  Non-Cancellable  and
 Guaranteed  Renewable executive

long-term disability insurance policy, paying benefits equal to or greater than
66 2/3 % of the Executive’s

Base   Salary   as   of   the   date   of   this   Agreement,   with   policy
  language   protecting   the   Executive   for

disabilities  in  his  “Own  Occupation”  and  providing  benefits  until  at
 least  Age  65.  Future  increases  to  the

benefit  limit  will  be  subject  to  the  disability  insurance  provider’s
 maximum  issue  and  participation  limit.

Future  increases  are  also  subject  to  the  disability  insurance  providers
 underwriting  guidelines.  The

Company shall not be liable to provide any benefits for which the Executive does
not qualify based on the

insurance  carrier’s  underwriting  guidelines.  If  Executive  does  not
 qualify  at  the  Standard  Health  Risk

Class  or  better,  then  neither  the  Company nor  the  Related  Entity shall
 be  liable  to  provide  said  benefit.  If

such   plan   requires   medical   underwriting   Executive   agrees   to
  comply   with   the   insurance   carrier’s

underwriting guidelines in order to obtain this benefit.



(c)

Working Facilities.

During  the  Term  of  Employment,  the  Company  shall  furnish  the  Executive
 with  an

office, accounting assistant and such other  facilities at the Related Entity’s
headquarters in Cleveland and

services  suitable  to  his  position  and  adequate  for  the  performance  of
 his  duties  hereunder.  Upon  the

completion  of  an  accumulative  combination  of  proceeds  from equity,  debt,
 sales or  leasing of  technology

rights, not including any amounts raised by a Related Entity, of  no  less  than
 $6,000,000,  Executive  may  at

his  discretion,  rent  a  suitable  secondary  office  at  a  location
 suitable  to  Executive.  Executive  shall  not  be

required  to  relocate  or  travel  on  behalf  of  the  Company  for  more
 than  sixty  (60)  days  per  annum  without

Executive’s prior written consent.



Page 9

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(d)

Automobile.

After  the  realization  of  an  accumulative  combination  of  proceeds  from
 equity,  debt,  sales  or

leasing  of  technology  rights,  not  including  any  amounts  raised  by  a
 Related  Entity,  of  no  less  than

$6,000,000 the Company shall  provide to Executive an automobile allowance of no
less than $500.00 per

month.



(e)

Other Benefits.

The  Executive  shall  be  entitled  to  four  (4) weeks  of  paid  vacation
 each  calendar  year

during the Term of  Employment  on  the  first  anniversary of  the
 Commencement  Date, to  be  taken  at  such

times  as  the  Executive  and  the  Company  shall  mutually  determine  and
 provided  that  no  vacation  time

shall  significantly  interfere  with  the  duties  required  to  be  rendered
 by  the  Executive  hereunder.    Any

vacation   time   not   taken   by   Executive   during   any   calendar   year
  may   be   carried   forward   into   any

succeeding  calendar  year,  subject  to  a  maximum  accrual  of  ten  (10)
 weeks.  The  Executive  shall  receive

such additional benefits, if any, as the Board of the Company shall from time to
time determine.



6.

Termination.



(a)

General.

The Term of  Employment  shall terminate upon the earliest  to occur of (i)  the
Executive’s

death, (ii) a termination by the Company by reason of the Executive’s
Disability, (iii) a termination by the

Company with or  without Cause, or (iv) a termination by Executive with or
 without  Good Reason.   Upon

any  termination  of  Executive’s  employment  for  any  reason,  except  as
 may  otherwise  be  requested  by  the

Company in writing and agreed upon in writing by Executive, the Executive shall
resign from any and all

directorships,  committee  memberships  or  any  other  positions  Executive
 holds  with  the  Company  or  any

of its subsidiaries.



(b)

Termination by Company for Cause.

The  Company  shall  at  all  times  have  the  right,  upon  written  notice
 to  the  Executive,  to

terminate  the  Term  of  Employment,  for  Cause.    In  no  event  shall  a
 termination  of  the  Executive’s

employment  for  Cause  occur  unless  the  Company  gives  written  notice  to
 the  Executive  in  accordance

with  this  Agreement  stating  with  reasonable  specificity  the  events  or
 actions  that  constitute  Cause  and

providing  the  Executive  with  an  opportunity  to  cure  (if  curable)
 within  a  reasonable  period  of  time.   No

termination  of  the  Executive’s  employment  for  Cause  shall  be  permitted
 unless  the  Termination  Date

occurs  during  the  120-day  period  immediately  following  the  date  that
 the  events  or  actions  constituting

Cause  first  become  known  to  the  Board.  Cause  shall  in  no  event  be
 deemed  to  exist  except  upon  a

decision  made  by  the  Board,  at  a  meeting,  duly  called  and  noticed,
 to  which  the  Executive  (and  the

Executive’s counsel) shall be invited upon proper notice.  If the Executive’s
employment is terminated by

the  Company for  Cause  by reason  of  Article  6(b)  hereof,  and the
 Executive’s  conviction is  overturned  on

appeal,  then  the  Executive’s  employment  shall  be  deemed  to  have  been
 terminated  by  the  Company

without  Cause  in  accordance  with  Article  6(e)  below.    In  the  event
 that  the  Term  of  Employment  is

terminated by the Company for Cause, Executive shall be entitled only to the
Accrued Obligations.



Page 10

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(c)

Disability.

The   Executive's   employment   hereunder   shall   terminate   upon   his
  Disability.   The

Executive's    employment    shall    terminate    in  such  a  case  on  the
 last  day  of  the  applicable  period;

provided,  however,  in no event   shall   the  Executive  be terminated by
reason of Disability unless (i) the

Executive  is  eligible  for  the  long-term   disability  benefits  set  forth
 in  Article  5(b)  and  (ii)  the  Executive

receives  written  notice  from  the  Company,   at  least  30  days  in
 advance  of  such  termination,  stating  its

intention to terminate the Executive for reason of Disability and setting forth
in reasonable detail the facts

and  circumstances  claimed  to  provide  a  basis  for  such  termination.
   In  the  event  that  the  Term  of

Employment  is  terminated  due  to  the  Executive’s  Disability,  in  addition
 to  any  benefits  available  from

applicable insurance, the Executive shall be entitled to:



(i)

the  Accrued  Obligations,  payable  as  and  when  those  amounts  would

have been payable;



(ii)

the  continuation  of  the  health  benefits  provided  to  Executive  and  his

covered dependents under the Company or  Related Entity health plans as in
effect from time to time after

the Termination Date at the same cost applicable to active employees until the
expiration of the Severance

Term,  provided,  however,  that  as  a  condition  of  continuation  of  such
 benefits,  the  Company  or  Related

Entity may require the Executive to elect to continue his health insurance
pursuant to COBRA; and



(iii)

the  use  of  disability  insurance  as  described  in  5(b)  and  in  the
 event  the

Company is unable to procure said disability insurance benefits for any reason,
the Company shall pay the

Executive  the  Severance  Amount   based  upon  the  Executive’s  length  of
  service  at  the  time  of   his

Disability.



(d)

Death.

In  the event  that  the Term of  Employment  is terminated due to the
Executive’s death, the

Executive shall be entitled to:



(i)

Accrued Obligations;



(ii)

life  insurance  benefits  of  $500,000  to  be  provided  by  life  insurance

company  in  which  premium  shall  be  paid  by  the  Company,  with
 beneficiary  named  by  Executive  and  in

the event the Company is unable to procure said life insurance benefits for any
reason, the Company shall

pay  the  Executive’s  beneficiary  the  Severance  Amount  based  upon
 Executive’s  length  of  service  at  the

time of his death.; and



(iii)

the   continuation   of   the   health   benefits   provided   to   the
  Executive’s

covered  dependents  under  the  Company  health  plans  as  in  effect  from
 time  to  time  after  the  Executive’s

death  at  the  same  cost  applicable  to  dependents  of  active  employees
 until  the  expiration  of  the  Severance

Term;  provided,  however,  that  as  a  condition  of  continuation  of  such
 benefits,  the  Company  may  require

the covered dependents to elect to continue such health insurance pursuant to
COBRA.



Page 11

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(e)

Termination Without Cause.

The  Company  may  terminate  the  Term  of  Employment  at  any  time  without
 Cause,  by

written notice to the Executive not less than 30 days prior to the effective
date of such termination.  In the

event  that  the  Term  of  Employment  is  terminated  by  the  Company
 without  Cause  (other  than  due  to  the

Executive’s Death or Disability) the Executive shall be entitled to:



(i)

the Accrued Obligations;



(ii)

the   Severance   Amount,   payable   in   cash   in   three   equal
  installments

commencing 15 days, 45 days and 75 days after the Termination Date; and



(iii)

the  continuation  of  the  health  benefits  provided  to  Executive  and  his

covered  dependents  under  the  Related  Entity  health  plans  as  in  effect
 from  time  to  time  after  the  date  of

such  termination  at  the  same  cost  applicable  to  active  employees  until
 the  expiration  of  the  Severance

Term;  provided  however,  that  as  a  condition  of  continuation  of  such
 benefits,  the  Company  may  require

the Executive to elect to continue his health insurance pursuant to COBRA.



(f)

Termination by Executive for Good Reason.

The  Executive  may  terminate  the  Term  of  Employment  for  Good  Reason  by
 providing

the   Company  thirty  (30)   days’   written   notice  setting  forth  in
 reasonable   specificity  the   event   that

constitutes  Good  Reason,  which  written  notice,  to  be  effective,  must
 be  provided  to  the  Company  within

one  hundred  and  twenty(120)  days  of  the  occurrence  of  such  event.
  During  such  thirty  (30)  day  notice

period,  the  Company  shall  have  a  cure  right  (if  curable),  and  if  not
 cured  within  such  period,  the

Executive’s termination shall be effective upon the date immediately following
the expiration of the thirty

(30)  day notice  period,  and the  Executive  shall  be  entitled  to the same
 payments and  benefits  as  provided

in Article 6(e) above for a termination without Cause.



(g)

Termination by Executive Without Good Reason.

The  Executive  may  terminate  his  employment  without  Good  Reason  by
 providing  the

Company   thirty   (30)   days’   written   notice   of   such   termination.
    In   the   event   of   a   termination   of

employment  by the  Executive  under  this  Section 6(g), the  Executive shall
 be entitled only to the  Accrued

Obligations.    In  the  event  of  termination  of  the  Executive’s
 employment  under  this  Article  6(g),  the

Company  may,  in  its  sole  and  absolute  discretion,  by  written  notice,
 accelerate  such  date  of  termination

and still have it treated as a termination without Good Reason.



(h)

Termination Upon Expiration Date.

In   the   event   that   Executive’s   employment   with   the   Company
  terminates   upon   the

expiration  of  the  Term  of  Employment,  the  Executive  shall  be  entitled
 to  and  the  Company  shall  pay  the

Executive:



(i)

the Accrued Obligations;



(ii)

an   amount   equal   to   $200,000   only   in   the   event   Executive’s
  Stock

Options  are  valued  at  less  than  $1,000,000  in  excess  of  the  Stock
 Option  exercise  price.   Any  amounts

due shall be paid within 1 month of the effective date of the expiration of the
Term of Employment with a

minimum  of  $100,000  payable  in  cash  and  the  remainder  up  to  an
 aggregate  of  $100,000  payable  in

shares of the Company’s Common Stock; and



Page 12

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(iii)

the  continuation  of  the  health  benefits  provided  to  Executive  and  his

covered  dependants  under  the  Company  health  plans  as  in  effect  from
 time  to  time  after  the  date  of  such

termination  at  the  same  cost  applicable  to  active  employees  until  the
 expiration  of  the  Severance  Term;

provided,  however,  that  as  a  condition  of  continuation  of  such
 benefits,  the  Company  may  require  the

Executive to elect to continue his health insurance pursuant to COBRA.



(i)

Change in Control of the Company.

If  the  Executive’s  employment  is  terminated  by  the  Company  without
 Cause  or  by  the

Executive for  Good Reason during (y)  the 6-month period preceding the date of
 the Change in Control or

(z) the two 2 year period immediately following the Change in Control, the
Executive shall be entitled to:



(i)

the  Accrued  Obligations,  payable  as  and  when  those  amounts  would

have  been  payable  had  the  Term  of  Employment  not  ended;  including  the
 immediate  vesting  of  Stock

Options and Retention Award through the end of the Term of Employment;



(ii)

a payment equal to the maximum Severance Amount of $200,000; and



(iii)

the  continuation  of  the  health  benefits  provided  to  Executive  and  his

covered  dependants  under  the  Company  health  plans  as  in  effect  from
 time  to  time  after  the  date  of  such

termination  at  the  same  cost  applicable  to  active  employees  until  the
 expiration  of  the  Severance  Term;

provided,  however,  that  as  a  condition  of  continuation  of  such
 benefits,  the  Company  may  require  the

Executive to elect to continue his health insurance pursuant to COBRA.



(j)

Release.

Any  payments  due  to  Executive  under  this  Article  6  (other  than  the
 Accrued  Obligations

or  any  unpaid  expenses  or  payments  due  on  account  of  the  Executive’s
 death)  shall  be  conditioned  upon

Executive’s  execution  of  a  general  release  of  claims  in  the  form
 attached  hereto  as  Exhibit  A  (subject  to

such modifications as the Company reasonably may request).



(k)

Cooperation.

Following   the   Term   of   Employment,   the   Executive   shall   give   his
  assistance   and

cooperation  willingly,  upon  reasonable  advance  notice  with  due
 consideration  for  his  other  business  or

personal  commitments,  in  any  matter  relating  to  his  position  with  the
 Company,  or  his  expertise  or

experience  as  the  Company  may  reasonably  request,  including  his
 attendance  and  truthful  testimony

where  deemed  appropriate  by  the  Company,  with  respect  to  any
 investigation  or  the  Company’s  defense

or  prosecution  of  any  existing  or  future  claims  or  litigations  or
 other  proceedings  relating  to  matters  in

which  he  was involved  or  potentially had  knowledge  by  virtue  of  his
 employment  with  the  Company.   In

no  event  shall  his  cooperation  materially  interfere  with  his  services
 for  a  subsequent  employer  or  other

similar  service  recipient.   To  the  extent  permitted  by  law,  the
 Company  agrees  that  (i)  it  shall  promptly

reimburse  the  Executive  for  his  reasonable  and  documented  expenses  in
 connection  with  his  rendering

assistance  and/or  cooperation  under  this  Article  6(k)  upon  his
 presentation  of  documentation  for  such

expenses  and  (ii)  the  Executive  shall  be  reasonably  compensated  for
 any  continued  material  services  as

required under this Article 6(k).



Page 13

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(l)

Return of Company Property.

Following the Termination Date, the  Executive  or  his personal  representative
 shall  return

all  Company  property  in  his  possession,  including  but  not  limited  to
 all  computer  equipment  (hardware

and software), telephones, facsimile machines, palm pilots and other
communication devices, credit cards,

office  keys,  security  access  cards,  badges,  identification  cards  and
 all  copies  (including  drafts)  of  any

documentation  or  information  (however  stored)  relating  to  the  business
 of  the  Company,  its  customers

and clients or its prospective customers and clients.



(m)

Section 409A.

To  the  extent  that  the  Executive  otherwise  would  be  entitled  to  any
 payment  (whether

pursuant  to  this  Agreement  or  otherwise)  during  the  six  months
 beginning  on  the  Termination  Date  that

would be subject to the additional tax imposed under Section 409A of the Code
(“Section 409A”), (x) the

payment  shall  not  be  made  to  the  Executive  during  such  six  month
 period  and  instead  shall  be  made  to  a

trust  in  compliance  with  Revenue  Procedure  92-64  (the  “Rabbi  Trust”)
 and  (y)  the  payment  shall  be  paid

to  the  Executive  on  the  earlier  of  the  six-month  anniversary  of  the
 Termination  Date  or  the  Executive’s

death  or  Disability.  Similarly,  to  the  extent  that  the  Executive
 otherwise  would  be  entitled  to  any  benefit

(other  than a payment)  during the six months beginning on the Termination Date
that  would be subject  to

the  Section  409A  additional  tax,  the  benefit  shall  be  delayed  and
 shall  begin  being  provided  (together,  if

applicable,  with  an  adjustment  to  compensate the  Executive  for  the
 delay)  on  the  earlier  of  the  six-month

anniversary of the Termination Date, or the Executive’s death or Disability.



(i)

The  Company  shall  not  take  any  action  that  would  expose  any  payment

or  benefit  to  the  Executive  to  the  additional  tax  of  Section  409A,
 unless  (w)  the Company  is  obligated  to

take  the  action  under  an  agreement,  plan  or  arrangement  to  which  the
 Executive  is  a  party,  (x)  the

Executive requests the action, (y) the Company advises the Executive in writing
that the action may result

in the imposition of  the additional  tax, and (z)  the Executive subsequently
requests the action in a writing

that acknowledges that the Executive shall be responsible for any effect of the
action under Section 409A.



(ii)

It  is  the  Company’s  intention  that  the  benefits  and  rights  to  which
 the

Executive  could  become  entitled  in  connection  with  termination  of
 employment  comply  with  Section

409A.  If  the  Executive  or  the  Company  believes,  at  any  time,  that
 any  of  such  benefit  or  right  does  not

comply,  it  shall  promptly  advise  the  other  and  shall  negotiate
 reasonably  and  in  good  faith  to  amend  the

terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible

economic effect on the Executive and on the Company).



(n)

Clawback of Certain Compensation and Benefits.

If  within  the  three  year  period  after  the  termination  of  the
 Executive’s  employment  with

the Company for any reason other than by the Company for Cause:



(i)

it  is  determined  in  good  faith  by  the  Board  and  in  accordance  with
 the

due process requirements of  Article 6(b)  that  the Executive’s employment
 could have been terminated by

the  Company  for  Cause  under  Article  6(b)  (unless  the  Board  knew  or
 should  have  known  that  as  of  the

Termination  Date  the  Executive’s  employment  could  have  been  terminated
 for  Cause  in  accordance  with

Article 6(b)); or



Page 14

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(ii)

the  Company’s  financial  statements  are  required  to  be  restated  due  to

material  non-compliance  with  any  financial  reporting  requirements  under
 the  federal  securities  laws

(other  than  a  restatement  due  to  a  change  in  accounting  rules  or
 estimates)  within  a  three  (3)  year  period

following  the  Termination  Date,  if  the  Executive’s  conduct
 intentionally,  fraudulently  or  negligently

caused  the need for the restatement; or



(iii)

if  the  Company  determines  that  the  Executive  has  engaged  in  fraudulent

or  intentional  misconduct  related  to  or  materially  affecting  the
 Company’s  business  operations  or  the

Executive’s duties at the Company; or



(iv)

the  Executive  breaches  Article  7,  then,  in  addition  to  any  other
 remedy

that  may  be  available  to  the  Company  in  law  or  equity  and/or
 pursuant  to  any  other  provisions  of  this

Agreement, the Executive’s employment  shall  be deemed to have been terminated
for  Cause retroactively

to the Termination Date.

The Executive also shall be subject to the following provisions:

(a)   The  Executive  shall  be  required  to  pay  to  the  Company,
 immediately  upon  written  demand

by  the  Board,  (a)  notwithstanding  Article  1  (a)(iii),  Article  1(a)(iv)
 and  Article  6(b),  the  additional

amounts  paid  to  Executive  as  a  Bonus,  Deferred  Compensation,  Retention
 Award,  or  Severance;  that

Executive would not have received had Executive’s employment been terminated for
Cause;  and

(b)  The  Executive  shall  be  required  to  pay  to  the  Company  any
 additional  amounts  paid  to

Executive  on  or  after  the  Termination  Date  (including  the  pre-tax  cost
 to  the  Company  of  any  benefits

that  are  in  excess  of  the  total  amount  that  the  Company  would  have
 been  required  to  pay  and  the  pre-tax

cost  of  any  benefits  that  the  Company  would  have  been  required  to
 provide)  that  are  in  addition  to  those

amounts    Executive  would  have  received  if  the  Executive’s  employment
 with  the  Company  had  been

terminated by the Company for Cause in accordance with Article 6(b) above and;

(c)  Notwithstanding Article 1  (a)(iii)  and  Article  6(b),  the  Executive
 shall  forfeit  at  the  discretion

of  the  Board,  based  on  the  facts  and  circumstances  surrounding  the
 Executive’s  culpability,  all  or  a

portion of the Stock Options granted pursuant to this Agreement, vested and
unvested, or if Stock Options

have been exercised, all or a portion of the shares so issued for cancellation
upon payment by Company to

Executive  the  full  exercise  price,  while  any  remaining  Stock  Options,
 if  any,  may  be  rescinded  by  the

Board.



Page 15

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





7.

Restrictive Covenants.



(a)

Non-competition.

At  all  times  during  the  Restricted  Period,  the  Executive  shall  not,
 directly  or  indirectly

(whether  as  a  principal,  agent,  partner,  employee,  officer,  investor,
 owner,  consultant,  board  member,

security holder,  creditor  or  otherwise),  engage  in  any Competitive
 Activity,  or  have  any  direct  or  indirect

interest  in  any  sole  proprietorship,  corporation,  company,  partnership,
 association,  venture  or  business  or

any  other  person  or  entity  that  directly  or  indirectly  (whether  as  a
 principal,  agent,  partner,  employee,

officer,  investor,  owner,  consultant,  board  member,  security  holder,
 creditor,  or  otherwise)  engages  in  a

Competitive   Activity;   provided   that   the  foregoing  shall   not   apply
 to  the   Executive's   ownership  of

Common Stock of the Company or the acquisition by the Executive, solely as an
investment, of securities

of  any  issuer  that  is  registered  under  Section  12(b)  or  12(g)  of  the
 Securities  Exchange  Act  of  1934,  and

that  are listed or  admitted for  trading on any United States national
 securities exchange or  that  are quoted

on  the  NASDAQ  Stock  Market,  or  any  similar  system  or  automated
 dissemination  of  quotations  of

securities  prices  in  common  use,  so  long  as  the  Executive  does  not
 control,  acquire  a  controlling  interest

in  or  become  a  member  of  a  group  which  exercises  direct  or  indirect
 control  of,  more  than  five  percent

(5%) of any class of capital stock of such corporation.



(b)

Non-solicitation of Employees and Certain Other Third Parties.

At  all  times  during  the  Restricted  Period,  the  Executive  shall  not,
 directly  or  indirectly,

for himself or for any other person, firm, corporation, partnership, association
or other entity (i) employ or

attempt   to   employ   or   enter   into   any   contractual   arrangement
  with   any   employee,   consultant   or

independent  contractor  performing  services  for  the  Company,  or  any
 Affiliate  or  Related  Entity,  unless

such employee, consultant or independent contractor, has not been employed or
engaged by the Company

for  a  period  in  excess  of  six  (6)  months,  and/or  (ii) call  on  or
 solicit  any  of  the  actual  or  targeted

prospective  customers  or  clients  of  the  Company  or  any  Affiliate  or
 Related  Entity  on  behalf  of  any

person  or  entity  in  connection  with  any  Competitive  Activity,  nor
 shall  the  Executive  make  known  the

names  and  addresses  of  such  actual  or  targeted  prospective  customers
 or  clients,  or  any  information

relating  in  any  manner  to  the  trade  or  business  relationships  of  the
 Company  or  any  Affiliates  or  Related

Entities  with  such  customers  or  clients,  other  than  in  connection  with
 the  performance  of  the  Executive’s

duties  under  this  Agreement,  and/or  (iii)  persuade  or  encourage  or
 attempt  to  persuade  or  encourage  any

persons  or  entities  with  whom the  Company  or  any Affiliate  or  Related
 Entity does  business  or  has  some

business  relationship  to  cease  doing  business  or  to  terminate  its
 business  relationship  with  the  Company

or  any  Affiliate  or  Related  Entity  or  to  engage  in  any  Competitive
 Activity  on  its  own  or  with  any

competitor of the Company or any Affiliate or Related Entity.



Page 16

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(c)

Confidential Information.

The  Executive  shall  not  at  any  time  divulge,  communicate,  use  to  the
 detriment  of  the

Company  or  for  the  benefit  of  any  other  person  or  persons,  or  misuse
 in  any  way,  any  Confidential

Information  pertaining  to  the  business  of  the  Company.   Any
 Confidential  Information  or  data  now  or

hereafter acquired by the Executive with respect to the business of the Company
(which shall include, but

not  be  limited  to,  information  concerning  the  Company's  financial
 condition,  prospects,  technology,

customers, suppliers, sources of leads and methods of doing business) shall  be
deemed a valuable, special

and  unique  asset  of  the  Company  that  is  received  by  the  Executive  in
 confidence  and  as  a  fiduciary,  and

the   Executive   shall   remain   a   fiduciary   to   the   Company   with
  respect   to   all   of   such   information.

Notwithstanding  the  foregoing,  nothing  herein  shall  be  deemed  to
 restrict  the  Executive  from  disclosing

Confidential  Information  as  required  to  perform his  duties  under  this
 Agreement  or  to  the  extent  required

by law.   If  any person or  authority makes a demand on the Executive
purporting to legally compel  him to

divulge  any  Confidential  Information,  the  Executive  immediately  shall
 give  notice  of  the  demand  to  the

Company so  that  the  Company may first  assess  whether  to  challenge  the
 demand  prior  to the  Executive’s

divulging   of   such   Confidential   Information.     The   Executive   shall
  not   divulge   such   Confidential

Information  until  the  Company  either  has  concluded  not  to  challenge
 the  demand,  or  has  exhausted  its

challenge, including appeals, if  any.   Upon request  by the Company, the
Executive shall  deliver  promptly

to  the  Company  upon  termination  of  his  services  for  the  Company,  or
 at  any  time  thereafter  as  the

Company may request, all memoranda, notes, records, reports, manuals, drawings,
designs, computer files

in any media and other documents (and all copies thereof) containing such
Confidential Information.



(d)

Ownership of Developments.

All  processes,  concepts,  techniques,  inventions  and  works  of  authorship,
 including  new

contributions,  improvements,  formats,  packages,  programs,  systems,
 machines,  compositions  of  matter

manufactured,  developments,  applications  and  discoveries,  and  all
 copyrights,  patents,  trade  secrets,  or

other  intellectual  property rights associated therewith conceived, invented,
made, developed or  created by

the  Executive  during  the  Term  of  Employment  either  during  the  course
 of  performing  work  for  the

Companies   or   their   clients   or   which   are   related   in   any
  manner   to   the   business   (commercial   or

experimental)  of  the  Company  or  its  clients  (collectively,  the  “Work
 Product”),  within  the  field  of  use  of

wear  and  corrosion  resistant  coatings  shall  belong  exclusively  to  the
 Company  and  shall,  to  the  extent

possible,  be  considered  a  work  made  by  the  Executive  for  hire  for
 the  Company  within  the  meaning  of

Title  17  of  the  United  States  Code.    To  the  extent  the  Work  Product
 within  the  wear  and  corrosion

coatings  field  of  use  may  not  be  considered  work  made  by  the
 Executive  for  hire  for  the  Company,  the

Executive  agrees to  assign, and  automatically assign  at  the time  of
 creation  of  the Work Product,  without

any requirement of further consideration, any right, title, or interest the
Executive may have in such Work

Product.    Upon  the  request  of  the  Company,  the  Executive  shall  take
 such  further  actions,  including

execution and delivery of  instruments of conveyance, as may be appropriate to
give full  and proper effect

to such assignment. The Executive shall  further:  (i)  promptly disclose the
Work Product to the Company;

(ii)  assign  to  the  Company,  without  additional  compensation,  all  patent
 or  other  rights  to  such  Work

Product  for  the  United  States  and  foreign  countries;  (iii)  sign  all
 papers  necessary  to  carry  out  the

foregoing;  and  (iv)  give  testimony  in  support  of  his  inventions,  all
 at  the  sole  cost  and  expense  of  the

Company.



(e)

Books and Records.

All  books, records, and accounts relating in any manner  to the customers or
 clients of the

Company,  whether  prepared  by  the  Executive  or  otherwise  coming  into
 the  Executive's  possession,  shall

be  the  exclusive  property  of  the  Company  and  shall  be  returned
 immediately  to  the  Company  on

termination of the Executive's employment hereunder or on the Company's request
at any time.



Page 17

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(f)

Acknowledgment by Executive.

The Executive acknowledges and confirms that the restrictive covenants contained
in this

Article  7  (including  without  limitation  the  length  of  the  term  of  the
 provisions  of  this  Article  7)  are

reasonably  necessary  to  protect  the  legitimate  business  interests  of
 the  Company,  and  are  not  overbroad,

overlong,  or  unfair  and  are  not  the  result  of  overreaching,  duress  or
 coercion  of  any  kind.  The  Executive

further  acknowledges and confirms that  the compensation payable to the
Executive under  this Agreement

is  in  consideration  for  the  duties  and  obligations  of  the  Executive
 hereunder,  including  the  restrictive

covenants  contained  in  this  Article  7,  and  that  such  compensation  is
 sufficient,  fair  and  reasonable.   The

Executive  further  acknowledges  and confirms  that  his full,  uninhibited
 and faithful  observance  of  each of

the  covenants  contained  in  this  Article  7  will  not  cause  him  any
 undue  hardship,  financial  or  otherwise,

and  that  enforcement  of  each  of  the  covenants  contained  herein  will
 not  impair  his  ability  to  obtain

employment  commensurate  with  his  abilities  and  on  terms  fully
 acceptable  to  him  or  otherwise  to  obtain

income required for the comfortable support  of him and his family and the
satisfaction of  the needs of  his

creditors.   The  Executive  acknowledges  and  confirms  that  his  special
 knowledge  of  the  business  of  the

Company  is  such  as  would  cause  the  Company  serious  injury  or  loss  if
 he  were  to  use  such  ability  and

knowledge  to  the  benefit  of  a  competitor  or  were  to  compete  with  the
 Company  in  violation  of  the  terms

of  this  Article  7.  The  Executive  further  acknowledges  that  the
 restrictions  contained  in  this  Article  7  are

intended to be, and shall  be, for the benefit  of  and shall  be enforceable
by, the Company’s successors and

assigns.  The Executive expressly agrees that upon any breach or violation of
the provisions of this Article

6,  the  Company  shall  be  entitled,  as  a  matter  of  right,  in  addition
 to  any  other  rights  or  remedies  it  may

have,  to  (i)  temporary  and/or  permanent  injunctive  relief  in  any  court
 of  competent  jurisdiction  as

described  in  Article  7(h)  hereof,  and  (ii)  such  damages  as  are
 provided  at  law  or  in  equity.  The  existence

of  any  claim  or  cause  of  action  against  the  Company  or  its
 affiliates,  whether  predicated  upon  this

Agreement  or  otherwise,  shall  not  constitute  a  defense  to  the
 enforcement  of  the  restrictions  contained  in

this Article 7.



(g)

Reformation by Court.

In  the  event  that  a  court  of  competent  jurisdiction  shall  determine
 that  any  provision  of

this  Article  7  is  invalid  or  more  restrictive  than  permitted  under
 the  governing  law  of  such  jurisdiction,

then  only as  to  enforcement  of  this  Article  7  within the jurisdiction
 of  such  court, such  provision  shall  be

interpreted  or  reformed  and  enforced  as  if  it  provided  for  the
 maximum  restriction  permitted  under  such

governing law.



(h)

Extension of Time.

If  the  Executive  shall  be  in  violation  of  any  provision  of  this
 Article  7,  then  each  time

limitation  set  forth  in  this  Article  7  shall  be  extended  for  a
 period  of  time  equal  to  the  period  of  time

during  which  such  violation  or  violations  occur.    If  the  Company
 seeks  injunctive  relief  from  such

violation  in  any court,  then the  covenants  set  forth  in  this  Article  7
 shall  be  extended  for  a  period  of  time

equal to the duration of such proceeding including all appeals by the Executive.



Page 18

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(i)

Injunction.

It  is  recognized  and  hereby  acknowledged  by  the  parties  hereto  that  a
 breach  by  the

Executive  of  any  of  the  covenants  contained  in  Article  7  of  this
 Agreement  will  cause  irreparable  harm

and damage to the Company, the monetary amount of which may be virtually
impossible to ascertain.  As

a  result,  the  Executive  recognizes  and  hereby  acknowledges  that  the
 Company  shall  be  entitled  to  an

injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of

the  covenants  contained  in  Article  7  of   this  Agreement   by  the
 Executive  or  any  of   his  affiliates,

associates,  partners  or  agents,  either  directly  or  indirectly,  and  that
 such  right  to  injunction  shall  be

cumulative and in addition to whatever other remedies the Company may possess.



8.

Representations and Warranties of Executive.

The Executive represents and warrants to the Company that:



(a)

The  Executive’s  employment  will  not  conflict  with  or  result  in  his
 breach  of  any

agreement to which he is a party or otherwise may be bound;



(b)

The  Executive  has  not  violated,  and  in  connection  with  his  employment
 with  the

Company  will  not  violate,  any  non-solicitation,  non-competition  or  other
 similar  covenant  or  agreement

of a prior employer by which he is or may be bound; and



(c)

In  connection  with  Executive’s  employment  with  the  Company,  he  will
 not  use

any  confidential  or  proprietary  information  that  he  may  have  obtained
 in  connection  with  employment

with any prior  employer,  with the  exception  of   current  or  former
 affiliates, parents,  or  subsidiaries of  the

company; and



(d)

The  Executive  has  not  (i)  been  convicted  of  any  felony;  or  (ii)
 committed  any

criminal act with respect to Executive’s current or any prior employment; and



(e)

The Executive is not dependent on alcohol or the illegal use of drugs



9.

Mediation.

Except to the extent the Company has the right  to seek an injunction under
 Article 7(h)  hereof, in

the  event  a  dispute  arises  out  of  or  relates  to  this  Agreement,  or
 the  breach  thereof,  and  if  the  dispute

cannot  be  settled  through  negotiation,  the  parties  hereby  agree  first
 to  attempt  in  good  faith  to  settle  the

dispute  by  mediation  administered  by  the  American  Arbitration
 Association  under  its  Employment

Mediation Rules before resorting to the jurisdiction of federal or state courts
to resolve any dispute.



10.

Taxes.

Anything in this Agreement  to the contrary notwithstanding, all payments
required to be made by

the  Company  hereunder  to  the  Executive  or  his  estate  or  beneficiaries
 shall  be  subject  to  the  withholding

of  such  amounts  relating  to  taxes  as  the  Company  may  reasonably
 determine  it  should  withhold  pursuant

to  any  applicable  law  or  regulation.    In  lieu  of  withholding  such
 amounts,  in  whole  or  in  part,  the

Company  may,  in  its  sole  discretion,  accept  other  provisions  for
 payment  of  taxes  and  withholding  as

required  by  law,  provided  it  is  satisfied  that  all  requirements  of
 law  affecting  its  responsibilities  to

withhold have been satisfied.



Page 19

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





11.

Assignment.

The  Company  shall  have  the  right  to  assign  this  Agreement  and  its
 rights  and  obligations

hereunder  in  whole,  but  not  in  part,  to  any  corporation  or  other
 entity  with  or  into  which  the  Company

may  hereafter  merge  or  consolidate  or  to  which  the  Company  may
 transfer  all  or  substantially  all  of  its

assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing

assume all  obligations of the Company hereunder  as fully as if it  had been
originally made a party hereto,

but  may not  otherwise  assign  this  Agreement  or  its  rights  and
 obligations  hereunder.   The  Executive  may

not assign or transfer this Agreement or any rights or obligations hereunder.



12.

Governing Law.

This  Agreement  shall  be  governed  by and  construed and  enforced in
accordance with the internal

laws of the State of Florida, without regard to principles of conflict of laws.



13.

Jurisdiction and Venue.

The  parties  acknowledge  that  a  substantial  portion  of  the  negotiations,
 anticipated  performance

and  execution  of  this  Agreement  occurred  or  shall  occur  in  Miami,
 Florida,  and  that,  therefore,  without

limiting  the  jurisdiction  or  venue  of  any  other  federal  or  state
 courts,  each  of  the  parties  irrevocably  and

unconditionally  (i)  agrees  that  any  suit,  action  or  legal  proceeding
 arising  out  of  or  relating  to  this

Agreement  which  is  expressly  permitted  by  the  terms  of  this  Agreement
 to  be  brought  in  a  court  of  law,

shall  be  brought  in  the  courts  of  record  of  the  State  of  Florida  or
 the  court  of  the  United  States;  (ii)

consents  to  the  jurisdiction  of  each  such  court  in  any  such  suit,
 action  or  proceeding;  (iii)  waives  any

objection  which  it  or  he  may  have  to  the  laying  of  venue  of  any
 such  suit,  action  or  proceeding  in  any  of

such  courts;  and  (iv)  agrees  that  service  of  any  court  papers  may  be
 effected  on  such  party  by  mail,  as

provided  in  this  Agreement,  or  in  such  other  manner  as  may  be
 provided  under  applicable  laws  or  court

rules in such courts.



14.

Survival.

The respective rights and obligations of  the parties hereunder  shall  survive
any termination of  the

Executive’s   employment   hereunder,   including   without   limitation,   the
  Company’s   obligations   under

Article  6  and  the  Executive’s  obligations  under  Article  7  above,  and
 the  expiration  of  the  Term  of

Employment, to the extent necessary to the intended preservation of such rights
and obligations.



15.

Notices.

All  notices required or  permitted to be given hereunder shall be in writing
and shall  be personally

delivered  by  courier,  sent  by  registered  or  certified  mail,  return
 receipt  requested  or  sent  by  confirmed

facsimile  transmission  addressed  as  set  forth  herein.   Notices
 personally  delivered,  sent  by  facsimile  or

sent  by overnight  courier  shall  be  deemed  given  on  the  date  of
 delivery and  notices  mailed in  accordance

with the foregoing shall be deemed given upon the earlier of receipt by the
addressee, as evidenced by the

return  receipt  thereof,  or  three  (3)  days  after  deposit  in  the  U.S.
 mail.   Notice  shall  be  sent  (i) if  to  the

Company,  addressed  to  2665  South  Bayshore  Drive,  Suite  450,  Miami,
 Florida  33133  USA  Attention:

Robert  Miller,  CEO,  and  (ii) if  to  the  Executive,  to  his  address  as
 reflected  on  the  payroll  records  of  the

Company,  or  to  such  other  address  as  either  party  shall  request  by
 notice  to  the  other  in  accordance  with

this provision.



Page 20

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





16.

Benefits; Binding Effect.

This Agreement shall be for the benefit of and binding upon the parties hereto
and their respective

heirs,  personal  representatives,  legal  representatives,  successors  and,
 where  permitted  and  applicable,

assigns,  including,  without  limitation,  any  successor  to  the  Company,
 whether  by  merger,  consolidation,

sale of stock, sale of assets or otherwise.



17.

Right to Consult with Counsel; No Drafting Party.

The  Executive  acknowledges  having  read  and  considered  all  of  the
 provisions  of  this  Agreement

carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the

Executive  agrees  that  the  obligations  created  hereby  are  not
 unreasonable.   The  Executive  acknowledges

that  he  has  had  an  opportunity  to  negotiate  any  and  all  of  these
 provisions  and  no  rule  of  construction

shall  be  used  that  would  interpret  any provision  in  favor  of  or
 against  a  party on  the  basis  of  who  drafted

the Agreement.



18.

Severability.

The  invalidity  of  any  one  or  more  of  the  words,  phrases,  sentences,
 clauses,  provisions,  sections

or  articles contained in this Agreement  shall  not  affect the enforceability
of  the remaining portions of this

Agreement  or  any  part  thereof,  all  of  which  are  inserted  conditionally
 on  their  being  valid  in  law,  and,  in

the  event  that  any  one  or  more  of  the  words,  phrases,  sentences,
 clauses,  provisions,  sections  or  articles

contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid

word  or  words,  phrase  or  phrases,  sentence  or  sentences,  clause  or
 clauses,  provisions  or  provisions,

section  or  sections  or  article  or  articles  had  not  been  inserted.   If
 such  invalidity  is  caused  by  length  of

time  or  size  of  area,  or  both,  the  otherwise  invalid  provision  will
 be  considered  to  be  reduced  to  a  period

or area which would cure such invalidity.



19.

Waivers.

The  waiver  by  either  party  hereto  of  a  breach  or  violation  of  any
 term  or  provision  of  this

Agreement shall not operate nor be construed as a waiver of any subsequent
breach or violation.



20.

Damages; Attorneys Fees.

Nothing  contained  herein  shall  be  construed  to  prevent  the  Company  or
 the  Executive  from

seeking and recovering from the other damages sustained by either or both of
them as a result of its or his

breach  of  any  term  or  provision  of  this  Agreement.  In  the  event  that
 either  party  hereto  seeks  to  collect

any  damages  resulting  from,  or  the  injunction  of  any  action
 constituting,  a  breach  of  any  of  the  terms  or

provisions  of  this  Agreement,  then  the  party  found  to  be  at  fault
 shall  pay  all  reasonable  costs  and

attorneys' fees of the other.



21.

No Set-off or Mitigation.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to

perform  its  obligations  hereunder  shall  not  be  affected  by  any
 set-off,  counterclaim,  recoupment,  defense

or other claim, right or action which the Company may have against the Executive
or others.



Page 21

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





22.

Section Headings.

The   article,   section   and   paragraph   headings   contained   in   this
  Agreement   are   for   reference

purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.



23.

No Third Party Beneficiary.

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon

or  give  any  person  other  than  the  Company,  the  parties  hereto  and
 their  respective  heirs,  personal

representatives,  legal  representatives,  successors  and  permitted  assigns,
 any  rights  or  remedies  under  or

by reason of this Agreement.



24.

Counterparts.

This  Agreement  may  be  executed  in  one  or  more  counterparts,  each  of
 which  shall  be  deemed  to

be an original but all of which together shall constitute one and the same
instrument and agreement.



25.

Indemnification.



(a)

Subject  to  limitations  imposed  by  law,  the  Company  shall  indemnify  and
 hold

harmless  the  Executive  to  the  fullest  extent  permitted  by  law  from
 and  against  any  and  all  claims,

damages,  expenses  (including  attorneys'  fees),  judgments,  penalties,
 fines,  settlements,  and  all  other

liabilities incurred or paid by him in connection with the investigation,
defense, prosecution, settlement or

appeal  of  any  threatened,  pending  or  completed  action,  suit  or
 proceeding,  whether  civil,  criminal,

administrative  or  investigative  and  to  which the  Executive  was  or  is  a
 party or  is  threatened  to  be  made  a

party  by  reason  of  the  fact  that  the  Executive  is  or  was  an
 officer,  employee  or  agent  of  the  Company,  or

by reason of  anything done or  not  done by the Executive in any such capacity
or capacities, provided that

the  Executive  acted  in  good  faith,  in  a  manner  that  was  not  grossly
 negligent  or  constituted  willful

misconduct  and  in  a  manner  he  reasonably  believed  to  be  in  or  not
 opposed  to  the  best  interests  of  the

Company,  and,  with  respect  to  any  criminal  action  or  proceeding,  had
 no  reasonable  cause  to  believe  his

conduct  was  unlawful.    The  Company  also  shall  pay  any  and  all
 expenses  (including  attorney's  fees)

incurred  by  the  Executive  as  a  result  of  the  Executive  being  called
 as  a  witness  in  connection  with  any

matter involving the Company and/or any of its officers or directors.



(b)

Except  in  the  event  that  the  Company  is  involved  in  an  adversarial
 claim  either

against  or  initiated  by  Executive,  the  Company  shall  pay  any  expenses
 (including  attorneys'  fees),

judgments,  penalties,  fines,  settlements,  and  other  liabilities  incurred
 by  the  Executive  in  investigating,

defending,  settling  or  appealing  any  action,  suit  or  proceeding
 described  in  this  Article  25  in  advance  of

the  final  disposition  of  such  action,  suit  or  proceeding.    Subject  to
 the  limited  exception  conditioned

above,  the  Company  shall  promptly  pay  the  amount  of  such  expenses  to
 the  Executive,  but  in  no  event

later  than  10  days  following  the  Executive's  delivery  to  the  Company
 of  a  written  request  for  an  advance

pursuant to this Article 25, together with a reasonable accounting of such
expenses.



(c)

The  Executive  hereby  undertakes  and  agrees  to  repay  to  the  Company
 any

advances  made  pursuant  to  this  Article  25  if  and  to  the  extent  that
 it  shall  ultimately  be  found  that  the

Executive is not entitled to be indemnified by the Company for such amounts.



Page 22

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------





(d)

The   Company   shall   make   the   advances   contemplated   by   this
  Article   25

regardless of  the  Executive's  financial  ability to make  repayment,  and
regardless whether  indemnification

of  the  Indemnitee  by  the  Company  will  ultimately  be  required.   Any
 advances  and  undertakings  to  repay

pursuant  to  this  Article  25  shall  be  unsecured  and  interest-free.  The
 provisions  of  this  Article  25  shall

survive the termination of the Term of Employment or expiration of the term of
this Agreement.



(e)

The  provisions  of  this  Article  25  shall  survive  the  termination  of
 the  Term  of

Employment or expiration of the term of this Agreement.

IN  WITNESS  WHEREOF,  the  undersigned  have  executed  this  Agreement  as  of
 the  date  first

above written.



ABAKAN INC.:

EXECUTIVE:



/s/ Robert Miller

/s/ David G. Charbonneau



Robert Miller, CEO

David G. Charbonneau



Page 23

Employment Agreement – David G. Charbonneau





--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

GENERAL RELEASE OF CLAIMS

David G. Charbonneau (“Executive”), for himself and his family, heirs,
executors, administrators,

legal  representatives  and  their  respective  successors  and  assigns,  in
 exchange  for  the  consideration

received  pursuant  to  Articles  6(c)  (in  the  case  of  Disability),
 Articles  6(e)  or  6(f)  (other  than  the  Accrued

Obligations)   of   the   Employment   Agreement   to   which   this   release
  is   attached   as   Exhibit   A   (the

“Employment  Agreement”),  does  hereby  release  and  forever  discharge
 Abakan  Inc.  (the  “Company”),  its

subsidiaries,  affiliated  companies,  successors  and  assigns,  and  its
 current  or  former  directors,  officers,

employees,  shareholders  or  agents  in  such  capacities  (collectively  with
 the  Company,  the  “Released

Parties”)  from any and  all  actions, causes of  action, suits,  controversies,
claims and  demands  whatsoever,

for  or  by reason  of  any  matter,  cause  or  thing whatsoever,  whether
 known  or  unknown  including,  but  not

limited   to,   all   claims   under   any   applicable   laws   arising   under
  or   in   connection   with   Executive’s

employment  or  termination  thereof,  whether  for  tort,  breach  of  express
 or  implied  employment  contract,

wrongful  discharge,  intentional  infliction  of  emotional  distress,  or
 defamation  or  injuries  incurred  on  the

job or incurred as a result of loss of employment.  Executive acknowledges that
the Company encouraged

him  to  consult  with  an  attorney  of  his  choosing,  and  through  this
 General  Release  of  Claims  encourages

him  to  consult   with  his  attorney  with  respect   to  possible  claims
 under   the  Age  Discrimination  in

Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other

things,  prohibits  discrimination  on  the  basis  of  age  in  employment  and
 employee  benefits  and  benefit

plans.   Without  limiting the generality of  the release provided above,
Executive expressly waives any and

all  claims  under  ADEA  that  he  may  have  as  of  the  date  hereof.
  Executive  further  understands  that  by

signing  this  General  Release  of  Claims  he  is  in  fact  waiving,
 releasing  and  forever  giving  up  any  claim

under the ADEA as well as all other laws within the scope of this paragraph 1
that may have existed on or

prior  to  the  date  hereof.    Notwithstanding  anything  in  this  paragraph
 1  to  the  contrary,  this  General

Release  of  Claims  shall  not  apply  to  (i)  any  actions  to  enforce
 rights  arising  under,  or  any  claim  for

benefits  which  may  be  due  Executive  pursuant  to,  the  Employment
 Agreement,  (ii)  any  rights  or  claims

that  may  arise  as  a  result  of  events  occurring  after  the  date  this
 General  Release  of  Claims  is  executed,

(iii)  any  indemnification  rights  Executive  may  have  as  a  former
 officer  or  director  of  the  Company  or  its

subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability

policy maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms

of such policy, and (v) any rights as a holder of equity securities of the
Company.

Executive represents that he has not filed against the Released Parties any
complaints, charges, or

lawsuits  arising  out  of  his  employment,  or  any  other  matter  arising
 on  or  prior  to  the  date  of  this  General

Release  of  Claims,  and  covenants  and  agrees  that  he  will  never
 individually  or  with  any  person  file,  or

commence the filing of, any charges, lawsuits, complaints or  proceedings with
any governmental  agency,

or  against  the  Released  Parties  with  respect  to  any  of  the  matters
 released  by  Executive  pursuant  to

paragraph  1  hereof  (a  “Proceeding”);  provided,  however,  Executive  shall
 not  have  relinquished  his  right

to  commence  a  Proceeding  to  challenge  whether  Executive  knowingly  and
 voluntarily  waived  his  rights

under ADEA.

Executive hereby acknowledges that the Company has informed him that he has up
to twenty-one

(21)  days  to  sign  this  General  Release  of  Claims  and  he  may
 knowingly  and  voluntarily  waive  that

twenty-one (21) day period by signing this General Release of Claims earlier.
 Executive also understands

that  he  shall  have  seven  (7)  days  following  the  date  on  which  he
 signs  this  General  Release  of  Claims

within which to revoke it by providing a written notice of his revocation to the
Company.



Page 24

Employment Agreement – David G. Charbonneau – Exhibit





--------------------------------------------------------------------------------

Executive  acknowledges  that  this  General  Release  of  Claims  will  be
 governed  by  and  construed

and enforced in accordance with the internal laws of the State of Ohio
applicable to contracts made and to

be performed entirely within such State.

Executive acknowledges that he has read this General Release of Claims, that he
has been advised

that  he  should  consult  with  an  attorney  before  he  executes  this
 general  release  of  claims,  and  that  he

understands all  of  its terms and executes it  voluntarily and with full
 knowledge of its significance and the

consequences thereof.

This   General   Release   of   Claims   shall   take   effect   on   the
 eighth   day  following  Executive’s

execution  of  this  General  Release  of  Claims  unless  Executive’s  written
 revocation  is  delivered  to  the

Company within seven (7) days after such execution.

____________________________

David G. Charbonneau

_______________, 20



Page 25

Employment Agreement – David G. Charbonneau – Exhibit



